Order entered October 6, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00592-CR

                    RICKY ALLEN DYISE, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. F16-54228-M

                                  ORDER

     Before the Court is appellant’s October 5, 2020 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on November 20, 2020.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE